Citation Nr: 1450571	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for residuals, right thoracolumbar strain with mild spondylosis.

2.  Entitlement to service connection for residuals, right thoracolumbar strain with mild spondylosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 and from March 1987 to April 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage Alaska.  The Veteran subsequently moved to Missouri, and jurisdiction of his case was transferred to the St. Louis, Missouri, RO.

The issue of entitlement to service connection for residuals, right thoracolumbar strain with mild spondylosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1983 rating decision denied service connection for right thoracic lumbar strain.

2.  The new evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals, right thoracolumbar strain with mild spondylosis, and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision that denied service connection for right thoracic lumbar strain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals, right thoracolumbar strain with mild spondylosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (West 2014).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

As the Board is taking action favorable to the Veteran by reopening his service connection claim for residuals, right thoracolumbar strain with mild spondylosis, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the October 1983 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the October 1983 denial, there was no evidence of a positive nexus between the Veteran's back condition and active service.  In a September 2011 private treatment report, the Veteran's private physician, Dr. S. H., wrote that the Veteran's right arm injury resulted in chronic changes in physical dynamics and posture that had complications of severe muscle contractions and pain in his back and neck.  This evidence was not before the RO in October 1983 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the October 1983 decision and the claim must be reopened.

III.  TDIU Claim

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disability.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for residuals of fracture to the right distal radius and ulnar styloid, to include median and antebrachiocuteneous neuropathy, evaluated as 70 percent disabling, effective May 27, 2008.  

The question that remains, however, is whether his service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a January 2011 C&P General Medical Examination, the VA examiner opined that the effects of the conditions on the Veteran's usual occupation was the inability to function in all aspects of his life as he was unable to use his right upper extremity, by severe lower back pain, and right sciatic nerve involvement.  The effects of the conditions on the Veteran's daily activities were the inability to function in all aspects of his daily activities due to his medical conditions.  The Board notes that this opinion did not distinguish between the Veteran's service-connected disabilities, his residuals of fracture to the right distal radius and ulnar styloid, to include median and antebrachiocuteneous neuropathy, and his thoracolumbar strain, which is still under appeal.  As such, the Board finds this opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a January 2011 C&P Addendum Opinion, the VA physician noted that the Veteran was unable to take a shower, vacuum, cook, climb stairs, dress himself, take out the trash, or perform gardening activities.  This affected his abilities to perform physical and sedentary activities.  The physician was unable to determine how much of the Veteran's symptoms were the result of his forearm fracture versus those attributable to the brachial plexus injury without resorting to speculation.

In a second C&P Addendum Opinion in June 2011, the physician was asked to clarify if the Veteran's limitations were solely due to his service-connected disabilities.  In response, the physician noted that these limitations appeared to be due to a neurologic impairment proximal to the Veteran's wrist fractures.  However, by themselves, the Veteran's ulnar styloid right wrist fractures would not limit his ability to perform active and sedentary tasks.  The Board notes that in this opinion, the physician did not address what, if any, effects the Veteran's median and antebrachiocuteneous neuropathy had on his ability to perform active and sedentary tasks.  The physician only discussed the Veteran's right wrist fractures.  As such, the Board finds this addendum opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a September 2011 private treatment report, the Veteran's physician wrote that the Veteran's right arm was essentially useless, had poor motor control, and nearly no sensation.  She wrote that the Veteran was limited in his ability to function by his nearly dead right arm and the consequent back sequelae of his injury.  In her opinion, the Veteran was unable to procure any sort of gainful employment in the future due to these injuries and would support designating him as 100 percent disabled.  The Board notes that his opinion did not distinguish between the Veteran's service-connected right distal radius and ulnar styloid disability and his brachial plexus injury, which is not service-connected.  As such, the Board finds this opinion to be inadequate.  Id.

In an April 2012 C&P examination report, the VA examiner opined that the evidence of record did not provide any basis to support a recommendation for unemployability based on the service-connected right wrist fracture.  The Board notes that the VA examiner did not provide any rationale for the opinion.  Additionally, the VA examiner limited his opinion of the Veteran's disability to just his right wrist fracture and did not address what, if any, effect the Veteran's median and antebrachiocuteneous neuropathy would have on his ability to perform active and sedentary tasks.  Finally, the VA examiner noted that the evidence of record did not provide any basis to support a recommendation for unemployability.  The VA examiner never addressed the Veteran's private physician who opined that the Veteran was unable to procure any sort of gainful employment in the future due to these injuries and would support designating him as 100 percent disabled.  As such, the Board finds this opinion to be inadequate.  Id.

The only adequate medical opinion of record is the first C&P addendum report from January 2011.  As noted above, the physician was unable to determine how much of the Veteran's symptoms were the result of his forearm fracture versus those attributable to the brachial plexus injury without resorting to speculation, and never addressed the Veteran's median and antebrachiocuteneous neuropathy.  The Board notes that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran has two years of college education and vocational experience limited to being a contractor/home builder and truck mechanic.  All of his occupational experience requires the use of both hands and there is no indication that his training qualifies him to perform another occupation.

In light of the above analysis, and affording the Veteran's the benefit of the doubt, the Board assumes that it is at least as likely as not that the Veteran's service-connected residuals of fracture to the right distal radius and ulnar styloid, to include median and antebrachiocuteneous neuropathy, preclude him from obtaining and maintaining all forms of substantially gainful employment.  38 C.F.R. § 3.102 (2014).  As such, the entitlement to a TDIU is warranted.


ORDER

The claim of entitlement to service connection for residuals, right thoracolumbar strain with mild spondylosis, is reopened, and to that limited extent, the appeal is granted.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.


REMAND

In a September 2011 private treatment report, the Veteran's physician, S. H., wrote that the Veteran had back pain, thought to be secondary to abnormal posture from a right neck/shoulder injury.  The physician wrote that the Veteran had permanent torticollis to the right side and his right paraspinous muscles were constantly contracted and painful.  He could feel this on the left side as his dynamics and posture were "way off."  The physician noted that it was unclear if the Veteran's back pain was initiated by the same injury as his right wrist, or if it was a consequence of his worsening right arm symptoms, but they appeared to come on together.  

Additionally, the private physician wrote that the Veteran's neuropathy of the right arm was secondary to the brachial plexus injury many years ago.  The physician opined that the Veteran's right arm was essentially useless and with poor motor control and had nearly no sensation.  This injury also resulted in chronic changes in the Veteran's physical dynamics and posture that have had complications of severe muscle contractions and pain in his back and neck.  

As the issue of service connection for a brachial plexus injury has never been adjudicated, the Board finds that it is inextricably intertwined with the issue of entitlement to service connection for residuals, right thoracolumbar strain with mild spondylosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for service connection for brachial plexus injury must be addressed before the Board can adjudicate the issue of entitlement to service connection for residuals, right thoracolumbar strain with mild spondylosis.  As such, it is deferred.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his residuals, right thoracolumbar strain with mild spondylosis, and brachial plexus injury.  All requests for records and responses must be associated with the claims folder.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment, to include treatment from the nerve specialist who diagnosed him with a severe brachial plexus injury, and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for his residuals, right thoracolumbar strain with mild spondylosis, and brachial plexus injury.  

If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014). Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed, adjudicate the issue of entitlement to service connection for brachial plexus injury.  All appropriate appellate procedures should be followed.

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


